Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (method claims 1-7) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).
Claims 8-10 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. Election was made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear whether the functional electrode will be formed or not (it is noted that this is the device claim, the patentability of the device claim is determined by the final product).  It is suggested to provide clarity.
Information Disclosure Statement
	The information disclosure statement filed 5/20/20 has been considered.
Oath/Declaration
	Oath/Declaration filed on 5/20/20 has been considered.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (U.S. Patent Publication No. 2019/0035758).
Referring to figures 9-14, Hwang et al. teaches a semiconductor package comprising: 
	a semiconductor chip (120) comprising an electrode pad (122) formed on a top surface thereof;  
	a passive device (130a/b) embedded in the semiconductor package, the passive device having no functional electrode on a top surface thereof (see figure 14);  

	at least one electrode pattern (152) formed on the cover layer (151) to transmit an electrical signal, wherein the cover layer (151) comprises at least one first opening (153) formed therein to expose a region in which the functional electrode is to be formed, and wherein the electrode pattern comprises a functional electrode portion formed in a region in which the functional electrode of the passive device (130) is to be formed through the first opening (see figure 14). 
 	Regarding to claim 2, the passive device comprises one of a capacitor, an inductor, and a resistor, and wherein the functional electrode is an upper electrode or a lower electrode of the 
capacitor, a part of a spiral pattern of the inductor, or a part of a resistance pattern of the resistor (see paragraph# 82).  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Patent Publication No. 2019/0035758) as applied to claims 1-2 above in view of Kim et al. (U.S. Patent Publication No. 2020/0027864).
Hwang et al. teaches a semiconductor package comprising: 	a semiconductor chip (120) comprising an electrode pad (122) formed on a top surface thereof; a passive device (130a/b) embedded in the semiconductor package, the passive device having no functional electrode on a top surface thereof (see figure 14); a cover layer (151) covering the semiconductor chip (120) and the passive device (130a/b);  and at least one electrode pattern (152) formed on the cover layer (151) to transmit an electrical signal, wherein the cover layer (151) comprises at least one first opening (153) formed therein to expose a region in which the functional electrode is to be formed, and wherein the electrode pattern comprises a functional electrode portion formed in a region in which the functional electrode of the passive device (130) is to be formed through the first opening (see figure 14). 
However, the reference does not clearly teach the cover layer further comprises at least one second opening formed therein to expose a portion of the electrode pad of the semiconductor 
Kim et al. teaches the cover layer (141) further comprises at least one second opening formed therein to expose a portion of the electrode pad (122) of the semiconductor chip (121), and wherein the electrode pattern (143) further comprises a chip connection portion connected to the electrode pad through the second opening (see figure 9, meeting claim 3).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to form teach the cover layer further comprises at least one second opening formed therein to expose a portion of the electrode pad of the semiconductor chip, and wherein the electrode pattern further comprises a chip connection portion connected to the electrode pad through the second opening in Hwang et al. as taught by Kim et al. because it would provide the electrical connection between the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893